Opinion by
Hurt, J.
§ 147. Parties; in suit by tenant, landlord is a necessary, when; intervention; party cannot intervene on appeal from justice's to county court; case stated. Ford brought this suit against appellant in justice’s court to recover damages for injury done to his crop because of the destruction by fire of the fence which inclosed it, alleging that such injury was caused by the negligence of appellant. He recovered judgment in said court, and appellant appealed to the county court. In the latter court, Laura Steele, by leave of the court, intervened and was made a party to the suit, alleging that Ford was her *188tenant, and that she owned an undivided interest of one-third in the crop alleged to have been injured. Appellant moved to strike out Steele’s plea of intervention, which motion was overruled, and judgment was rendered for Ford and said intervenor jointly against appellant for the damages claimed, etc. Held: 1. Laura Steele, being jointly interested with Ford in the damages sued for, was a necessary party to this suit. 2. She should have joined with Ford as a co-plaintiff in justice’s court, but after appeal to the county court, she could not thus become a party to the suit. The case tried by the justice must be the case tried de novo by the county court, and hence a new party in the case cannot be made in the county court. The court erred in not striking out the plea of intervention.
March 23, 1886.
Reversed and remanded.